Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about November 16, 1995, which, inter alia, *490directed defendants-appellants to comply with previously noticed discovery, and marked their motion for summary judgment off calendar with leave to restore upon the completion of discovery, unanimously affirmed, with costs.
Appellants’ motion for summary judgment was properly stayed pursuant to CPLR 3212 (f) upon an ample showing that facts relevant to the subject pleading are exclusively within appellants’ knowledge and that appellants have repeatedly failed to comply with respondents’ discovery requests (see, Simpson v Term Indus., 126 AD2d 484, 486). We have considered appellants’ remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Colabella, JJ.